Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, 22, 27, 28 and 31 are pending in the application. Claims 1-7, 9, 11, 12, 14-17 and 22 are rejected. Claims 8, 10, 13, 27, 28 and 31 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of M00834 to prosecute the invention of Group I, claims 1-17 and 22 in the reply filed on May 13th, 2022 is acknowledged.

The claims are being examined according to MPEP 803.02. Applicant’s elected species appears allowable and therefore the search and examination has been extended to include the scope of claim 17 (which is also free of the prior art) as well as the species cited below under 35 USC 102. 

Claims 8, 10, 13, 27, 28 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13th, 2022.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/GB2019/051180, filed April 29th, 2019, which claims priority under 35 U.S.C. 119(a-d) to GB1807014.4, filed April 30th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 23rd, 2020.

Claim Objections
Claims 7, 15 and 17 do not end in a period.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11, 12, 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "6 to 10 membered aryl or heteroaryl group is unsubstituted or substituted with" in the definition of R4. There is insufficient antecedent basis for this limitation in the claim. The definition of R4 previously recites “6 to 10 membered aryl” and “5 to 10 membered heteroaryl”. It is unclear if Applicant is only limiting a subset of heteroaryl groups (excluding 5 membered heteroaryl) or if the definition of R4 was intended to only encompass 6 to 10 membered heteroaryl groups. Since dependent claims 1-7, 9, 12, 14-16 and 22 do not correct the issue, these claims are rejected as indefinite for the same reason.
Claim 11 is rejected as indefinite since it recites the variables R4b and R4c that are not defined in claim 11 or parent claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The third structure in claim 7 is substituted by halo, which is not an optional substituent of Ar as defined in parent claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The first three options of claim 15 would correspond to embodiments where R1 is -NR8R9, which is outside the scope of parent claim 14. Furthermore, the various non-aromatic options such as cyclopropyl, pyrrolidinyl, etc. are outside the scope of parent claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The option pyrrolidinyl is outside the scope of parent claim 14 since it is neither phenyl or heteroaryl. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following compounds in claim 17 do not fall within the scope of claim 1 based on the definitions of -L-(CRcRd)m-R4:

    PNG
    media_image1.png
    160
    270
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    178
    267
    media_image2.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Document No. EP 53029 A1 by Chang.
Chang teaches the compound “Tyr-Pip-N-Me-Phe-D-Pro-NH2” on page 27 as part of claim 7, which has the following structure:

    PNG
    media_image3.png
    324
    483
    media_image3.png
    Greyscale
.
The compound reads on formula (I) where R1 is phenyl substituted by -OH, X is a bond, m is 1, Ra and Rb are hydrogen, R2 and R3 are hydrogen, Z is CR4a, R4a is hydrogen, L is a bond, n is 0, R4 is hydrogen, R5 is methyl, o is 2, three of Re and Rf are hydrogen and the fourth is substituted alkyl (corresponding to the -C(=O)(pyrrolyl)-C(=O)NH2 group) and Ar is phenyl. The specification states in paragraph [00148] that “The alkyl and alkylene groups may be unsubstituted or substituted by one or more substituents.” These definitions read on instant claims 1, 2, 3, 4, 5, 6, 9, 12, 14, 15 (where claim 15 does not appear to exclude optional substitution on R1) and 16.

Claim(s) 1-7, 9, 11, 12 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent PGPub No. 2019/0352294 A1 by Rao et al.
Rao et al. teach the following compound on page 32:

    PNG
    media_image4.png
    364
    545
    media_image4.png
    Greyscale
.
The compound reads on formula (I) where R1 is cyclohexyl, x is a bond, m is 1, Ra and Rb are hydrogen, R2 and R3 are hydrogen, Z is N, L is -C(O)O-, n is 0, R4 is naphthalene, R5 is hydrogen, o is 1, Re and Rf are hydrogen and Ar is phenyl substituted by -ORg where Rg is methyl and C1 alkyl substituted by -NRgRh where Rg and Rh are hydrogen. These definitions read on instant claims 1, 2, 3, 4, 6, 7 (fifth to last option), 9, 11 and 12. Regarding instant claim 22, the prior art teaches an assay on page 111 that involved HEPES buffer, NaCl, CaCl2, PEG 8000 in water such that multiple pharmaceutically acceptable excipients would have been present with the compound being tested.
NOTE: Although not explicitly discussed herein, Applicant is advised to note that this reference appears to be replete with species representative of the instantly claimed genus of the formula I. Consequently, any amendments to the claims to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 9, 12, 14-16 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over European Patent Document No. EP 53029 A1 by Chang.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Chang teaches peptides for medicinal and veterinary use (abstract). As an example, Chang teaches the compound “Tyr-Pip-N-Me-Phe-D-Pro-NH2” on page 27 as part of claim 7, which has the following structure:

    PNG
    media_image3.png
    324
    483
    media_image3.png
    Greyscale
.
The compound reads on formula (I) where R1 is phenyl substituted by -OH, X is a bond, m is 1, Ra and Rb are hydrogen, R2 and R3 are hydrogen, Z is CR4a, R4a is hydrogen, L is a bond, n is 0, R4 is hydrogen, R5 is methyl, o is 2, three of Re and Rf are hydrogen and the fourth is substituted alkyl (corresponding to the -C(=O)(pyrrolyl)-C(=O)NH2 group. The specification states in paragraph [00148] that “The alkyl and alkylene groups may be unsubstituted or substituted by one or more substituents.” These definitions read on instant claims 1, 2, 3, 4, 5, 6, 9, 12, 14, 15 (where claim 15 does not appear to exclude optional substitution on R1) and 16.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate claims 1-6, 9, 12 and 14-16 where anticipation is the epitome of obviousness. The prior art does not teach a composition with the compound containing plural “pharmaceutically acceptable excipients” as required by claim 22.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Chang teaches the following on page 8:

    PNG
    media_image5.png
    131
    701
    media_image5.png
    Greyscale

In the interest of determining an optimum formulation, a person having ordinary skill in the art would have been motivated to test the use of single or multiple carriers as taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626